Citation Nr: 1452844	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for an anxiety disorder. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for scoliosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, the case was remanded for further development.

The issues of service connection for an anxiety disorder and for scoliosis on de novo review are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied the Veteran service connection for PTSD based essentially on a finding that such disability was not shown.

2.  Evidence received since the July 2002 rating decision does not tend to show that the Veteran has a valid diagnosis of PTSD; does not relate to the unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.

3.  A May 2008 Board decision denied the Veteran's petition to reopen a claim of service connection for an anxiety disorder which was previously denied based essentially on a finding that such disability was not shown to be related to service. 

4.  Evidence received since the May 2008 Board decision suggests that the Veteran's anxiety disorder may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for an anxiety disorder; and raises a reasonable possibility of substantiating such claim.

5.  A May 2008 Board decision denied the Veteran's petition to reopen a claim of service connection for scoliosis which had been previously denied on the basis that such disability pre-existed, and was not aggravated by, his service.

6.  Evidence received since the May 2008 Board decision tends to show that the Veteran's scoliosis was either incurred or aggravated in service; relates to an unestablished fact necessary to substantiate the claim of service connection for scoliosis; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for an anxiety disorder  may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, and the claim of service connection for scoliosis may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding anxiety and scoliosis, inasmuch as this decision grants the portion of the claims addressed on the merits (reopens the claims), there is no reason to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.   

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  March 2010 and May 2014 letters provided the Veteran notice in accordance with Kent, and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

At the Travel Board hearing in September 2012, the undersigned identified the issues on appeal and discussed the Veteran's contentions.  The undersigned also sought to identify any pertinent evidence not currently associated with the record that might substantiate the claims.  Thereafter, the Board remanded for additional Kent-compliant notice to be sent to the Veteran.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  It is not alleged that notice at the hearing was deficient.

The Veteran's service treatment records (STRs), pertinent post-service treatment records, and records from the Social Security Administration (SSA) records are associated with the record.  Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless/until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence pertinent to the decisions being made that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision on a claim is final based on the evidence of record when it was made, and the claim may not thereafter be reopened or allowed except as otherwise provided by law.  38 U.S.C.A. § 7105.  Decisions by the Board are final.  38 U.S.C.A. §§ 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. §  5108.

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

A July 2002 rating decision denied the Veteran service connection for PTSD based on a finding that he did not have a diagnosis of PTSD.  The Veteran was notified of the decision and of his right to appeal it, but did not do so, or submit new and material evidence in the year following.  Therefore, that decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the July 2002 rating decision included the Veteran's STRs, VA treatment records, and statements from the Veteran noting that he suffers from PTSD due to receiving an injection of penicillin in service. 

The pertinent evidence received since the July 2002 decision includes VA treatment records that show treatment for psychiatric disorders, but do not include a diagnosis of PTSD; statements by the Veteran again indicating that he has PTSD due to an injection of penicillin in service; an April 2010 formal finding on the lack of information for verification of stressors in connection with a claim of PTSD; and SSA records which mainly consist of VA treatment records that were in the record at the time of the July 2002 rating decision. 

Because the Veteran's claim of service connection for PTSD was previously denied on the basis a diagnosis of such disability was not shown, for evidence to be new and material, it would have to tend to show that he has/since the July 2002 rating decision received a diagnosis of PTSD.  VA treatment records received from SSA which show notations of possible PTSD in October and November 2001 were already of record at the time of the July 2002 decision, and thus are not new.  The reports of postservice treatment since July 2002 are new (in that they were not previously associated with the record); however, they are not material.  They do not show or suggest that the Veteran now has, or during the pendency of the appeal has had, a diagnosis of PTSD.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  In fact, nothing received since July 2002 is new evidence that shows (or suggests) that the Veteran has a diagnosis of PTSD.  The Board notes that absent proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for PTSD may not be reopened.

Anxiety Disorder

The Veteran alleges that in May 1971, he was given an injection of penicillin which caused a severe allergic reaction and as a result, suffers from an anxiety disorder.

A May 2008 Board decision declined to reopen a claim of service connection for an anxiety disorder that had been previously denied on the basis that while evidence showed a diagnosis of, and treatment for, an anxiety disorder, the disability was not shown to be related to his service.  The Veteran did not appeal that decision to the U.S. Court of Appeals for Veterans Claims and it is final based on the evidence then of record.  See 38 U.S.C.A. § 7104.  

The evidence of record at the time of the May 2008 Board decision included the Veteran's STRs which show that he was given an injection of penicillin and seen for dizziness and "passing out," VA treatment records showing treatment for anxiety and panic disorders, and DRO and Board hearing testimony. 

Evidence received since the May 2008 Board decision includes VA treatment records showing ongoing psychiatric treatment for anxiety and panic disorders, SSA records which consist essentially of VA treatment records, a statement from the Veteran's sister dated October 2012 which indicates that the Veteran had no problems before service, but following discharge he experienced panic attacks and anxiety as result of a drug reaction, and a May 2013 letter from the Veteran's treating psychiatrist that notes the Veteran's psychiatric history and suggests that his psychiatric disability may be related to an incident in service. 

The Board finds that the evidence received since the May 2008 rating decision is both new and material; it was not before agency decision-makers in May 2008, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for an anxiety disorder as it shows that the Veteran has diagnoses of anxiety and a panic disorder and tends to show that such disabilities may be related to service/an incident therein.  A lay statement (presumed credible) indicates he did not have a psychiatric disability prior to service, but had one thereafter; and a VA provider has opined that the psychiatric disability is possibly related to service.  Accordingly, the low threshold standard for reopening endorsed by the Court in Shade is met.  See Shade, 24 Vet. App. at 117-18.  De novo review of the claim is discussed in the remand below.

Scoliosis

A May 2008 Board decision declined to reopen a claim of service connection for scoliosis.  A final May 1972 rating decision had denied service connection for scoliosis based essentially on a finding such disability pre-existed, and was not aggravated in, service. 

The evidence of record at the time of the May 2008 Board decision included the Veteran's STRs, VA treatment records showing treatment for back pain and scoliosis,  DRO and Board hearing testimony, and an SSA determination showing that the Veteran was considered disabled due to disability of the back and curvature of the spine.  The Veteran's STRs show that on November 1970 service entrance examination, he did not report any back problems.  On clinical evaluation at the time his spine was normal.  March and April 1971 STRs show that the Veteran was seen for complaints of back pain.  The impression was scoliosis, confirmed by X-ray.  Ultimately, the Veteran was found to be unfit for full duty due to pre-existing scoliosis that was not aggravated by service.  He was separated from service in May 1971 based on a Medical Board recommendation.

Evidence received since the May 2008 Board decision includes reports of ongoing VA treatment for back problems and a statement from the Veteran's sister dated in October 2012 which indicates that he did not have back problems prior to service, but had back pain and could not walk upon return from service in May 1971.

Because the Veteran's claim was denied in the May 1972 rating decision (and confirmed in the May 2008 Board decision) based on a finding that his scoliosis pre-existed, and was not aggravated by, his service, for evidence to be new and material in the matter it must either: (1) Show/tend to show that scoliosis disability did not pre-exist service or, (2) show/tend to show that such disability was indeed aggravated by service.  The Veteran's sister's statement is essentially to the effect that his back problem either did not pre-exist service (as it was not noted by lay observation) or (if present and latent) that it was aggravated by service (as it was asymptomatic when he entered service, but symptomatic on separation).  This evidence is new (as it was not previously in the record) and material (as it addresses an unestablished fact necessary to substantiate the claim of service connection for a back disability), particularly in light of the low threshold standard for reopening endorsed by the Court in Shade.  See Shade, 24 Vet. App. at 117-18.  As new and material has been received, the claim of service connection for scoliosis must be reopened.  De novo review of the claim is discussed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for PTSD is denied.

The appeal seeking to reopen a claim of service connection for an anxiety disorder is granted. 

The appeal seeking to reopen a claim of service connection for scoliosis is granted.


REMAND

On the Veteran's service entrance examination, neither scoliosis nor any other back pathology or impairment was noted.  The spine was normal on clinical evaluation.  Accordingly, he is entitled to first a presumption of soundness on entry in service (which is rebuttable only by clear and unmistakable evidence), then (under well-established caselaw), if the presumption on entry is rebutted, he is entitled to a further presumption that the disability was aggravated by his service.  That presumption is likewise rebuttable only by clear and unmistakable evidence. 

The analysis as to whether there clear and unmistakable evidence that scoliosis pre-existed service or whether there is clear and unmistakable evidence that pre-existing scoliosis was not aggravated by service presents medical questions not adequately addressed by the medical evidence in the record.  Accordingly, development for further medical guidance is necessary.  

Regarding service connection for a psychiatric disability, the Board notes that the Veteran is shown to have been assigned other psychiatric diagnoses not yet adjudicated by the AOJ, including panic disorder.  As a claim of service connection for a specific psychiatric disability is considered a claim of service connection for a psychiatric disability however diagnosed, and because (following reopening of the claim of service connection for anxiety above), all psychiatric diagnoses (other than PTSD, which claim is not reopened) now require the same (de novo) scope of review, the claim is now characterized as service connection for a psychiatric disability (other than PTSD), however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, the reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination that adequately addresses the nature, and etiology of his psychiatric disability/disabilities.  [The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).]

Finally, as the Veteran receives ongoing treatment for the disabilities at issue and updated VA treatment records may contain pertinent information and are constructively of record, such records must be secured. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of postservice evaluations or treatment he has received for his scoliosis and psychiatric disabilities, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA treatment the Veteran has received for these disabilities.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his scoliosis.  The examiner should review the entire record (to include this remand) in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

 a)  Is there any evidence in the record that  renders it undebatable from a medical standpoint that scoliosis pre-existed the Veteran's service?  If so, please identify such evidence. 

b)  If it is determined that competent evidence clearly and unmistakably establishes that scoliosis pre-existed service, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) service, or that any increase was due to natural progression?  If so, please identify any such evidence.  If it is determined that an increase in severity was due to natural progression, cite to the factual evidence that supports such conclusion and to medical literature that described "natural progression" of scoliosis.  

The examiner must explain in detail the rationale for all opinions.  The rationale for any finding that scoliosis was not incurred or aggravated in service must acknowledge that the disability (if pre-existing) was asymptomatic on service entry, but became symptomatic during service to the extent that it required medical discharge from service. 

3.  The AOJ should also arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability(ies).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

a)  Identify (by medical diagnosis) each acquired psychiatric disability entity (other than PTSD) found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record showing diagnoses of anxiety disorder and panic disorder.

(b) Identify the most likely etiology for any/each acquired psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include due to an incident involving a reaction to an injection of penicillin therein?

Include rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The explanation must acknowledge the lay statement to the effect that the Veteran did not exhibit psychiatric disability prior to service, but that such disability was manifested thereafter.  The examiner should also comment on the opinion by the VA provider submitted in support of the Veteran's claim.

4.  The AOJ should then review the file, and readjudicate (de novo) the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


